IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1352
                             Filed January 25, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIAN C. BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek,

Judge.



      A defendant appeals his conviction for second-degree criminal mischief.

AFFIRMED.



      Kent A. Simmons, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

      Brian Brown appeals his conviction for second-degree criminal mischief, in

violation of Iowa Code sections 716.1 and 716.4 (2014). Specifically, Brown

claims there was insufficient evidence a crime occurred, that Brown committed

the crime, or that the cost of the damage exceeded $1000.            Because we

conclude sufficient evidence supported Brown’s conviction, we affirm.

      I.     Background Facts and Proceedings

      On November 10, 2014, a nursing student at Scott Community College

heard a loud scratching sound while walking in the college parking lot. The

student looked up and saw a man wearing a black hooded sweatshirt with a

black backpack walking next to a greenish-blue sedan with his right hand out,

apparently scratching the vehicle with something.       The student reported the

incident to a professor, and then to security, who in turn reported the incident to

the Scott County Sheriff. When the deputy arrived, the student and a dean of the

college showed him to the vehicle, and the deputy observed a large scratch on

the passenger side of the vehicle.

      An assistant at the college in charge of surveillance reviewed the security

video relevant to the incident.      The assistant viewed a person with his back

toward the camera walk along the passenger side of the vehicle with his arm

extended out. Using the time and location the person walked by the vehicle, the

assistant traced the video back to the hallway connected to the door that leads to

the relevant location in the parking lot.      The assistant identified Brown on

camera, wearing a black hooded sweatshirt, enter and exit the library, walk down

the hallway, and exit into the parking lot. A woman can be seen on the video
                                          3


exiting into the parking lot right after Brown; the nursing student identified herself

as the woman.

        The deputy called the registered owner of the vehicle to inform him about

the damage. The owner explained that his daughter, a student at the college,

was the current driver of the vehicle. The driver then examined the vehicle and

saw the scratch.     She then took the vehicle to a body shop to get a repair

estimate. The body shop estimated the damage at $1330.87.

        On December 18, 2014, the State charged Brown with one count of

criminal mischief in the second degree.       Following a bench trial, Brown was

convicted. Brown appeals.

        II.    Standard of Review

        “Sufficiency of evidence claims are reviewed for a correction of errors at

law.”    State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012).            “In reviewing

challenges to the sufficiency of evidence supporting a guilty verdict, courts

consider all of the record evidence viewed ‘in the light most favorable to the

State, including all reasonable inferences that may be fairly drawn from the

evidence.’” Id. (quoting State v. Keopasaeuth, 645 N.W.2d 637, 639–40 (Iowa

2002)). A verdict supported by substantial evidence will stand. Id.

        III.   Sufficiency of the Evidence

        Brown claims the district court erred in finding him guilty because there

was insufficient evidence that the crime occurred, that he was the culprit, and

that the damage exceeded $1000. The State disagrees.

        Iowa Code section 716.1 defines criminal mischief as: “Any damage,

defacing, alteration, or destruction of property is criminal mischief when done
                                           4


intentionally by one who has no right to so act.” Section 716.4 provides damage

that exceeds $1000 but is less than $10,000 amounts to criminal mischief in the

second degree.

       Our review of the record indicates there is substantial evidence to support

the court’s verdict. The video traced a person, identified as Brown, through the

halls of the college, exiting through the door into the parking lot, and walking by

the passenger side of the vehicle that was damaged. The person on the video

was wearing clothes that matched the description provided by the nursing

student, and the nursing student identified herself on the video walking behind

the person and into the parking lot at the time she heard the loud scratching

sound.   Following the incident, the deputy observed a large scratch on the

passenger side of the vehicle. Additionally, the student who had been driving the

vehicle observed the scratch later that day and testified that it was not there prior

to her being at the college that day. These facts provide substantial evidence

that the vehicle was intentionally damaged and that Brown was the person who

committed the crime alleged. The estimate provides substantial evidence the

damage exceeded $1000.         Accordingly, we conclude there was substantial

evidence to support the court’s verdict.

       IV.    Conclusion

       Because we conclude there was sufficient evidence to support the district

court’s verdict, we affirm Brown’s conviction.

       AFFIRMED.